NOT FOR PUBLICATION                  FILED
                  UNITED STATES COURT OF APPEALS              MAY 23 2018
                                                           MOLLY C. DWYER, CLERK
                                                            U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

DOUGLAS DANIEL CLARK,                    No.   16-15994

              Plaintiff-Appellant,       D.C. No. 4:14-cv-04649-YGR

 v.
                                         MEMORANDUM*
KEVIN CHAPPELL, Warden; CAROLE
HYMAN, Chaplain at San Quentin Prison,

              Defendants-Appellees.


  Appeal from the United States District Court
    for the Northern District of California
   Yvonne Gonzalez Rogers, District Judge,
                  Presiding

                 Submitted May 15, 2018**
      *
       This disposition is not appropriate for
publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes this
case is suitable for decision without oral
Before:SILVERMAN, BEA, and WATFORD,
Circuit Judges.

   California state prisoner Douglas Daniel

Clark appeals pro se from the district court’s

judgment in his 42 U.S.C. § 1983 action arising

from the denial of Clark’s entry into a kosher

diet program. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district

court’s grant of a motion to dismiss. ASARCO,

LLC v. Union Pac. R. Co., 765 F.3d 999, 1004




argument. See Fed. R. App. P. 34(a)(2).
                        2                        16-15994
(9th Cir. 2014). We affirm.

   The district court properly dismissed Clark’s

claims seeking injunctive relief because Clark is

now a member of the kosher diet program,

rendering his claim moot. See NASD Dispute

Resolution, Inc. v. Judicial Council of Cal., 488
F.3d 1065, 1068 (9th Cir. 2007) (“A case is

moot on appeal if no live controversy remains at

the time the court of appeals hears the case.”).

   The district court properly dismissed Clark’s

claims seeking declaratory relief and monetary

damages as barred by the doctrine of res

                         3                    16-15994
judicata because Clark has previously litigated

the same claims in a California state habeas

proceeding against the same parties or their

privies. See Gonzales v. Cal. Dep’t of Corr.,

739 F.3d 1226, 1231 (9th Cir. 2014) (reasoned

denials of California habeas petitions have claim

preclusive effect on civil litigation); Adam Bros.

Farming, Inc. v. County of Santa Barbara, 604
F.3d 1142, 1148-49 (9th Cir. 2010) (setting

forth elements of claim preclusion under

California law and explaining that California’s

doctrine of claim preclusion is based on a

                        4                      16-15994
primary rights theory).

   To the extent Clark claims legal error in the

California state habeas proceeding, the Rooker-

Feldman doctrine bars any such claim. See

Noel v. Hall, 341 F.3d 1148, 1155-57 (9th Cir.

2003) (Rooker-Feldman doctrine bars de facto

appeal of a state court decision).

   We do not consider the district court’s

denial of Clark’s post-judgment motion because

Clark never filed a new or amended notice of

appeal after the district court denied his motion.

See Harris v. Mangum, 863 F.3d 1133, 1137-38

                          5                   16-15994
n.1 (9th Cir. 2017).

   We reject as without merit Clark’s

contentions regarding judicial misconduct and

fraud upon the court.

   Clark’s motion for oral argument (Docket

Entry No. 26) is denied.

   AFFIRMED.




                        6                  16-15994